Gregory, J.
— The sole object of this suit was to enjoin the collection of taxes, for the year 1866, from the citizens of Fall Creek township, in Madison county. The board of *129commissioners of that county, at their June session for 1866, made the following order; “Ordered, that there he, and there is hereby, levied on all property in the county, real and personal, ninety cents on each one hundred dollars, and one dollar and seventy-five cents on each poll, for county purposes.” A demurrer to the complaint was overruled, and this is the error assigned.
J. Davis, E. B. Goodykoontz and J. W. Sansberry, for appellants.
H. Craven and A. D. Williams, for appellees.
In The Board of Commissioners of Harrison County v. McCarty, 27 Ind. 475, this court held that the fact that the board of commissioners contemplated an unlawful use of the county revenue levied for general purposes would not make void the order directing the levy.
The judgment of the court below is reversed, with costs, and the cause remanded, with directions to sustain the demurrer to the complaint, and for further proceedings.